Citation Nr: 9933673	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  89-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to an increased rating on an extraschedular 
basis for the service-connected degenerative changes of the 
cervical spine with radiculopathy due to trauma, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture of the left fifth 
metatarsal.  



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to June 
1947 and from November 1950 to November 1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1989 rating decision of the 
RO, which denied a compensable evaluation for the service-
connected residuals of a fracture of the left fifth 
metatarsal and an evaluation greater than 10 percent for the 
service-connected cervical spine disability.  

In October 1989, the Board remanded the case for additional 
development.  In July 1991, the Board granted a 40 percent 
evaluation for the veteran's cervical spine disability but 
denied a compensable evaluation for the fractured left fifth 
metatarsal.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").

In a June 1992 order, the Court granted a Motion for Remand, 
vacating that portion of the Board's decision which denied a 
rating greater than 40 percent for the cervical spine 
disability and a compensable rating for the fractured left 
fifth metatarsal.  

In a January 1993 decision, the Board again denied an 
evaluation greater than 40 percent for the veteran's cervical 
spine disability and a compensable evaluation for the 
fractured left fifth metatarsal.  The veteran again appealed 
to the Court.  

In a July 1994 Memorandum Decision, the Court vacated the 
Board's January 1993 decision and remanded the case for 
further development and adjudication.  The Court also 
remanded several other issues which had been raised by the 
veteran.  

In November 1994, the Board remanded the case for further 
development as directed by the July 1994 Court remand.  The 
November 1994 Board remand included the issue of entitlement 
to an effective date earlier than February 1, 1991, for an 
increased rating for the service-connected cervical spine 
disability.  In an April 1996 rating action, the RO assigned 
an effective date of December 19, 1988, the date of the 
original claim.  

In a November 1997 rating decision, the RO denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In a May 1998 decision, the Board granted an evaluation of 60 
percent for the veteran's cervical spine disability, denied a 
compensable evaluation for residuals of the fractured left 
fifth metatarsal and remanded the unemployability issue.  
Once again, the veteran appealed to the Court.  

In a February 1999 order, the Court granted a Joint Motion 
for Remand, vacating that part of the Board's decision that 
denied an evaluation greater than 60 percent for the 
veteran's cervical spine disability and a compensable 
evaluation for the left fifth metatarsal.  The case was 
remanded for additional proceedings.  




REMAND

Regarding the veteran's left 5th metatarsal disability, it 
was noted in the Joint Motion that the February 1996 VA 
examiner failed to discuss specifically "why the 5th 
metatarsal residuals did not equal functional loss under 38 
C.F.R. § 4.40 as directed by the 1994 Court remand."  
Further, it was noted that consideration was not given to the 
veteran's complaints of impairment due to walking and 
exertion, problems going up and down steps, and inability to 
do certain activities such as mowing the lawn.  Thus, 
pursuant to the Court's order, the RO should arrange for 
another VA examination of the veteran's left 5th metatarsal.  

Regarding the veteran's cervical spine disability, it was 
determined in the Joint Motion that the Board failed to 
provide adequate reasons or bases for its decision to deny an 
extraschedular rating.  As this issue was never addressed in 
the first instance by the appropriate VA officials-although 
a total disability rating due to individual unemployability 
has been granted-the Board must remand the issue.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
recently for his cervical spine and left 
5th metatarsal disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected left 
5th metatarsal disability.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected left 5th metatarsal 
disability.  The examiner also should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected left 5th 
metatarsal disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left 5th metatarsal exhibits weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
comment specifically on the veteran's 
complaints of impairment due to walking 
and exertion, problems going up and down 
steps, and inability to do certain 
activities such as mowing the lawn.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should consider whether the 
veteran's claim for a rating higher than 
60 percent for his cervical spine 
disability on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998), warrants referral to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service.  If so, 
the case should be so referred for 
possible assignment of an extra-schedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


